Citation Nr: 1435668	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a higher initial disability rating (evaluation) for the service-connected lumbar degenerative arthritis status post L4-S1 posterior lumbar interbody fusion (PLIF) and spinal cord stimulator (hereinafter "back disability") in excess of 10 percent for the period prior to December 6, 2012, and in excess of 20 percent from December 6, 2012.

2.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for the service-connected right lower extremity radiculopathy.

3.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for the service-connected left lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1989 to March 1990 and from November 1991 to April 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2009 and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The October 2009 rating decision, in pertinent part, granted service connection for a back disability, right lower extremity radiculopathy, and left lower extremity radiculopathy, assigning initial 10 percent disability ratings for each disability.  The July 2013 rating decision, in pertinent part, created a "staged" initial rating of 20 percent for the back disability from December 6, 2012 (the date of the December 2012 VA examination).  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of a 10 percent rating prior to December 6, 2012 and a 20 percent rating from December 6, 2012 for the back disability does not constitute the maximum available benefits for the period on appeal; therefore, the rating issue remains before the Board.   

In the March 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the local RO in Roanoke, Virginia (Travel Board hearing).  The Veteran did not report for a scheduled Board hearing in June 2014 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2013).  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

It appears that the Veteran may have been awarded disability benefits by the Social Security Administration (SSA).  While a print-out screen dated May 2009 indicates that the Veteran was not in receipt of SSA disability benefits, a February 2013 VA treatment record notes that the Veteran had appealed her SSA disability benefits claim.  As the Board cannot determine the basis for the claim for, or any potential award of, SSA benefits from the current evidence of record, it cannot rule out a reasonable possibility that the SSA records are relevant to the Veteran's current appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as all medical records relied upon concerning that claim.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R.    § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



